NO. 07-05-0227-CR
                                 NO. 07-05-0228-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                                  MARCH 2, 2006

                        ______________________________


                      ANTHONY RAY MONTOYA, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

       NO. 41,316-D & NO. 41,317-D; HONORABLE DON EMERSON, JUDGE

                       _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                             MEMORANDUM OPINION


      Appellant Anthony Ray Montoya was convicted of possession of a controlled

substance and assessed a six year sentence and a $2,000 fine, suspended for ten years,

in cause number 41,316-D. He was also convicted of possession of marihuana and

assessed a six year sentence, suspended for ten years, in cause number 41,317-D. A
hearing was held on the State’s motions to revoke community supervision for violations of

the conditions thereof. Appellant’s plea of true to the State’s allegations resulted in the trial

court revoking community supervision and imposing the original sentence of six years

confinement. In presenting this appeal, counsel has filed an Anders1 brief in support of a

motion to withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record and, in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no pet.).

Thus, he concludes the appeal is frivolous. Counsel has candidly discussed why, under

the controlling authorities, there is no error in the court's judgment. See High v. State, 573
S.W.2d 807, 813 (Tex.Cr.App. 1978). Counsel has also shown that he sent a copy of the

brief to appellant and informed appellant that, in counsel's view, the appeal is without merit.

In addition, counsel has demonstrated that he notified appellant of his right to review the

record and file a pro se response if he desired to do so. The Clerk of this Court has also

advised appellant by letter of his right to file a response to counsel’s brief. Appellant filed

a response; however, the State did not favor us with a brief.




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                               2
      We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991). We have found no such grounds. After reviewing the

record, counsel’s brief, and appellant’s pro se response, we agree with counsel that the

appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Cr.App. 2005).


      Accordingly, counsel's motion to withdraw is granted and the trial court’s judgments

are affirmed.


                                        Don H. Reavis
                                          Justice

Do not publish.




                                           3